This action was instituted in the district court of Greer county, by the defendant in error, as plaintiff, against the plaintiffs in error, as defendants. Judgment was there rendered in favor of the plaintiff, to reverse which the defendants have brought the case to this court by petition in error.
A stipulation has been filed by all of the plaintiffs in error, except R.P. Wright, and the defendant in error to dismiss this appeal. The plaintiff in error R.P. Wright has failed to file brief as required by rule 7 of this court (47 Okla. vi); therefore, under the circumstances, the appeal is dismissed.
PITCHFORD, V. C. J., and KANE, JOHNSON, McNEILL, and ELTING, JJ., concur.